           Case 2:19-cr-00730-JS Document 1 Filed 12/26/19 Page 1 of 1


                                                                               Filed
                                                                                       Unrler geat
                         IN THE UNITED STATES DISTR]CT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                CRIMINAL NO:

                                                         DATE FILED:

 GREGORY PICKERT                                         VIOLATION:
                                                         8 U.S.C. $ 1325(c) (marriage fraud -
                                                         Icount)
                                                         18 u.S.C. $ 2

                                        INFORMATION

                                          COUNT ONE

THE UNITED STATES ATTORNEY CHARGES THAT:

               On or about January 19,2015, in Philadelphia, in the Eastem District    of
Pennsylvani4 defendant

                                    GREGORYPICKERT

knowingly entered into, or aided and abetted anotler to knowingly enter into, a marriage for the

purpose of evading a provision of the immigration laws, that is, for Frisca Boediarto, a.A/a

"Frisca Boediarto Pickert," an illegal alien charged elsewhere in the Eastem Disrict   of
Pennsylvani4 to unlawfully obtain legal permanent resident status through a sham marriage.

               In violation of Title 8, United States Code, Section 1325(c) and Title 18, Unired

States Code Section 2.




                                              'G.,.          LIAM M. McSWAIN
                                                      United States Attorney
